In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

********************                  *
JAMES SCHUTTE,                        *
as guardian and conservator of        *      No. 14-239V
CAROLYN SCHUTTE,                      *      Special Master Christian J. Moran
an incapacitated and disabled person, *
                                      *
                  Petitioner,         *
                                      *      Filed: July 31, 2014
v.                                    *
                                      *
SECRETARY OF HEALTH                   *      Stipulation; tetanus, diphtheria,
AND HUMAN SERVICES,                   *      acellular pertussis (“Tdap”)
                                      *      vaccine; on-Table encephalopathy.
                  Respondent.         *
******************** *
LeLand F. Dempsey, Dempsey & Kingsland, P.C., Kansas City, MO, for
Petitioner;
Lisa A.Watts, United States Dep’t of Justice, Washington, DC, for Respondent.

             UNPUBLISHED RULING FINDING ENTITLEMENT1

       On March 28, 2014, James Schutte, filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10 through 34 (2006), on
behalf of his spouse, Carolyn Schutte, alleging that Carolyn suffered the Table
injury of encephalopathy resulting from her receipt of the tetanus, diphtheria,
acellular pertussis (“Tdap”) vaccine on June 22, 2011.

     In her Rule 4 (c) report, respondent stated that Mr. Schutte’s claim is
compensable under the Act. Respondent stated that the Division of Vaccine Injury
Compensation, Department of Health and Human Services, has reviewed the facts
       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
of this case and have concluded that the petitioner is entitled to a vaccine award
and “has satisfied all legal prerequisites for compensation under the Act.” Resp’t’s
Rep’t , filed July 23, 2014, at 5.

      Special masters may determine whether a petitioner is entitled to
compensation based upon the record. A hearing is not required. 42 U.S.C. §
300aa-13; Vaccine Rule 8(d). Based upon a review of the record as a whole, the
undersigned finds that petitioner has established that he is entitled to compensation
for Carolyn’s injuries.

      Accordingly, Mr. Schutte is entitled to compensation. A status
conference is set for Monday, August 25, 2014 at 11:00 A.M. Eastern Time to
discuss the process for quantifying the amount of damages to which he is entitled.

        Any questions shall be directed to my law clerk, Mary Holmes at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2